Citation Nr: 0332289	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-15 039A	)	DATE
	)
	)



Received from the
Department of Veterans Affairs Regional Office in Houston, 
Texas




THE ISSUE

Entitlement to service connection for a nasal disorder, to 
include vasomotor and allergic rhinitis.




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from July 1983 to 
November 1983, and from May 1985 to October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board initially notes that a December 1999 rating 
decision granted entitlement to service connection for 
bilateral knee disability, assigning a non-compensable 
evaluation therefor; the veteran was advised of this decision 
and of her appellate rights with respect thereto in January 
2000.  In November 2000 she expressed disagreement with the 
initial rating assigned the bilateral knee disability.  A 
December 2000 rating decision thereafter increased the 
evaluation assigned the bilateral knee disability to 10 
percent, and the veteran was issued a statement of the case 
addressing the issue on December 20, 2000.  Thereafter no 
further communication was received from the veteran or any 
representative until April 5, 2001, at which time the veteran 
submitted a VA Form 9 addressing the issue of entitlement to 
a rating in excess of 10 percent for bilateral knee 
disability.

In January 2002 the RO issued the veteran a supplemental 
statement of the case addressing the bilateral knee issue.  
In September 2002, however, the RO determined that her 
substantive appeal of April 2001 had actually not been timely 
filed.  The RO informed her of this determination and advised 
her of her appellate rights with respect thereto, but the 
record reflects that the veteran has not initiated an appeal 
as to the issue of whether a timely substantive appeal has 
been filed with respect to the initial evaluation assigned 
her bilateral knee disability.  See 38 C.F.R. § 19.34 (2003).  
Consequently, the only issue currently before the Board is 
that listed on the title page of this action.

The Board notes that a July 2001 rating decision denied 
entitlement to service connection for throat disability.  No 
communication was thereafter received from the veteran or any 
representative concerning that disability until September 
2002, at which time she submitted a VA Form 9 suggesting that 
she considered the throat disability to be a part of her 
claimed nasal disorder.  The Board points out, however, that 
her nasal disorder and throat disability are two separate 
claims, and only the nasal disorder claim is before the Board 
at this time.  The Board accordingly refers to the RO for 
appropriate action the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for throat disability.


FINDING OF FACT

The veteran's nasal disorder did not originate in service.


CONCLUSION OF LAW

The veteran does not have a nasal disorder, to include 
vasomotor or allergic rhinitis, which is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.380 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  See 
VAOPGCPREC 11-00; but see Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991) and Holliday v. Principi, 14 Vet. App. 280 
(2001)).

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the December 1999 rating decision from which the current 
appeal originates.  In response to her notice of disagreement 
with the above rating decision, the veteran was provided with 
a statement of the case in September 2002 which notified her 
of the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  The Board notes that the RO in September 2002 
advised the veteran of the evidence necessary to substantiate 
her claim, and specifically informed her of what evidence VA 
would obtain for her and of what evidence she was responsible 
for submitting; in March 2003 the RO again informed the 
veteran of what evidence VA would obtain for her and of what 
evidence she was responsible for submitting.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The September 2002 
correspondence did not suggest that the veteran had less than 
one year in which to submit the requested information and 
evidence, and she in any event responded later in September 
2002 that VA was already in possession of records from all 
pertinent sources.  See Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(invalidating the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as being inconsistent with 38 U.S.C. 
§ 5103(b)(1)).  The Board notes that a September 2002 
supplemental statement of the case provided the veteran with 
the text of the regulations implementing the VCAA.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate her claim.  Moreover, and as noted above, the 
September 2002 correspondence notified the veteran as to 
which evidence would be obtained by her and which evidence 
would be retrieved by VA.  It is clear from submissions by 
and on behalf of the veteran that she is fully conversant 
with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO, 
and that she essentially indicated the same in a September 
2002 statement.  In addition, the record reflects that she 
was afforded VA examinations in August 1999, September 1999 
and April 2003 in connection with her claim, and that the 
April 2003 examination in particular addressed the etiology 
of her claimed nasal disability.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

Service medical records show that at her service entrance 
examination for her first period of service, the veteran 
reported a history of throat trouble; she denied any 
allergies.  Service medical records show that the veteran was 
treated for throat problems in September 1985, July 1986 and 
April 1987.  In January 1988 she presented with complaints 
of, inter alia, sinus congestion and drainage; she was 
diagnosed with probable flu syndrome versus strep pharyngitis 
versus early sinusitis.  In June 1994 she presented with 
complaints of a sore throat; her sinuses were non-tender and 
she was diagnosed with an upper respiratory infection.

On file are military hospital records for January 1997 to May 
1999 showing that the veteran, in October 1997, denied any 
history of allergies or hayfever, or of any sinus problems.  
An August 1998 note discloses that the veteran presented with 
complaints of a constant cough and a sore throat.  Physical 
examination disclosed the presence of post-nasal drip, but 
her sinuses were non-tender to percussion.  She was diagnosed 
with post-nasal drip and with rule out allergies.

The veteran was afforded a VA examination in August 1999, at 
which time she complained of allergies, post-nasal drip with 
throat irritation, and headaches radiating to her maxillary 
sinuses.  She indicated that her nasal problems occurred 
throughout the year.  Physical examination disclosed the 
absence of any abnormalities and the veteran was diagnosed 
with allergic rhinitis.

The veteran was afforded a VA examination in September 1999, 
at which time she complained of occasional retro-pharyngeal 
drainage and runny nose.  Physical examination of the nose, 
sinuses, mouth and throat were negative for any identified 
abnormalities.  The veteran was diagnosed with vasomotor 
rhinitis.

On file are VA treatment records for September 1999 to July 
2002.  Several treatment notes indicate that the veteran's 
problems included allergic rhinitis, and an April 2001 note 
indicates that she experienced seasonal allergies.  The 
veteran presented in July 2001 with complaints of a sore 
throat, at which time physical examination disclosed the 
presence of post-nasal drip, and she was diagnosed with acute 
pharyngitis and laryngitis.

The veteran was afforded a VA examination in April 2003, at 
which time she complained of occasional dripping in her nose 
that had resulted in sore throats.  Physical examination of 
the nose and throat was negative for any abnormalities, and 
no sinusitis was present.  X-ray studies of the sinuses 
showed opacification of the right maxillary antrum, but were 
otherwise normal.  After reviewing the claims file and 
examining the veteran, the examiner essentially concluded 
that there was nothing in the record suggesting that any 
allergic rhinitis was related to service.

In several statements on file the veteran contends that the 
sore throats she experienced in service represented the onset 
of her nasal disability.  

Analysis

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

Under 38 C.F.R. § 3.380, diseases of allergic etiology may 
not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress or as due to the 
inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (2003).

Although service medical records show that the veteran was 
treated for sore throat problems, an upper respiratory 
infection, and sinus congestion and drainage attributed to a 
flu syndrome versus strep pharyngitis or sinusitis, a chronic 
nasal disability was not diagnosed in service, her symptoms 
were not described as chronic or otherwise attributed to a 
chronic disorder, and she in any event was not diagnosed in 
service with vasomotor or allergic rhinitis, or any other 
allergy affecting the nasal area.  Moreover, there is no 
post-service medical evidence of allergies, rhinitis or any 
nasal disability until more than a year after service and no 
medical opinion linking any nasal disability to service.  To 
the contrary, the only medical opinion addressing the 
etiology of the veteran's current nasal disorder, namely that 
of the April 2003 VA examiner, indicates in essence that the 
veteran's current nasal disorder is not etiologically related 
to her period of service.

In short, the only evidence supportive of the veteran's claim 
consists of the assertions of the veteran herself concerning 
the onset of her nasal disability.  However, as there is no 
indication that she is qualified through education, training 
or experience to offer medical opinions, her statements as to 
medical causation do not constitute competent medical 
evidence.  See Savage v. Gober, 10 Vet. App. 488 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 66 Fed. Reg. 
45,620, 45,630 (codified at 38 C.F.R. § 3.159(a)(1) (2003)).  

The Board notes in passing that inasmuch as the veteran's 
nasal problems have been attributed to diagnosed conditions 
including vasomotor and allergic rhinitis, the provisions of 
38 C.F.R. § 3.317 (2003) (pertaining to claims based on 
undiagnosed illnesses) are not for application.

Since service medical records are negative for any evidence 
of a chronic nasal disability and as there is no post-service 
medical evidence of a nasal disorder until more than a year 
after service, and as there is, in any event, no competent 
evidence linking any current nasal disability to service, the 
Board concludes that the preponderance of the evidence is 
against the claim.  The veteran's claim for service 
connection for a nasal disorder is therefore denied.  See 38 
C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  


ORDER

Entitlement to service connection for a nasal disorder, to 
include vasomotor or allergic rhinitis, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



